 

 

| USDC SDNY
DOCUMENT

 

 

 

 

 

 

ELGG YE cet abtw RED
UNITED STATES DISTRICT COURT DUC
SOUTHERN DISTRICT OF NEW YORK DATE FILED: \(-O4-\9Q_
SOUTHERN DrstTa rer OF NEW YORK 7 ? ED: WO TQ
Lianne wong, :
1+ QUAtTD (rap)
Plaintiff(s),
ORDER
-against-
Kung Fu Utt Seamed Buns
|
Lernan, ENC, Defendant(s). :
whe ee a i i a a ee a a ite x

LORETTA A, PRESKA, Senior United States District Judge:

Counsel shall confer and inform Judge Preska by letter

no later than Decomlatr (y 2019 of the status of the

action/remaining claims/defendants.

S80 ORDERED.

a

Vaults 0. Mosler

LORETTA A. PRESKA,

Senior U.S.D.J.

Dated: YNvenle Jf 7, Lolp

New York, New York

 

 
